COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER

 Cause Number:          01-20-00175-CR
 Style:                 Earnest James Dudley v. State of Texas
 Type of document:      Motion to Reconsider
 Date document filed: December 17, 2020
 Document filed by:     Appellant

       Appellant’s counsel has filed a motion to reconsider this Court’s order granting appellant’s
motion for an extension of time to file his opening brief. The motion to reconsider is denied. The
Court will consider further motions for extension of time to file a brief that comply with the
appellate rules. See TEX. R. APP. P. 10.5(b), 38.6(d).




Judge’s signature: ___/s/ Sherry Radack___________
                  Acting individually         Acting for the Court

Date:_____December 22, 2020